SUMMARY ORDER
Petitioner Meng-Meng Lin, a citizen of the People’s Republic of China, seeks review of an April 19, 2006 order of the BIA denying his motion to reopen removal proceedings. In re Meng-Meng Lin, No. A70 *20907 044 (B.I.A. Apr. 19, 2006). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We lack jurisdiction to review a decision of the BIA not to reopen a case sua sponte under 8 C.F.R. § 1003.2(a), because such a decision is “entirely discretionary.” Azmond Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006). Accordingly, we do not review Lin’s assertion that he suffered ineffective assistance of counsel; the claim rests entirely on the proposition that the BIA erred in not sua sponte reopening his case.
In addition, Lin’s argument that the BIA failed to consider the record as a whole is flawed. The BIA need not “expressly parse or refute on the record each individual argument or piece of evidence offered by the petitioner.” Wang v. BIA, 437 F.3d 270, 275 (2d Cir.2006) (quoting Xiao Ji Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 160 n. 13 (2d Cir.2006)). Here, the BIA specifically noted that (1) Lin’s motion was untimely filed, (2) he was not entitled to equitable tolling, and (3) even if he had filed his claim before the motion deadline, he failed to establish that he suffered ineffective assistance of counsel. Moreover, the BIA gave several reasons to support its findings, which indicated that its review of Lin’s motion was more than perfunctory. Finally, we note that Lin does not challenge the BIA’s finding that he failed to act with due diligence in filing his ineffective assistance of counsel claim. Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005).
For the foregoing reasons the petition for review is DENIED. Having completed our review, Lin’s pending motion for a stay of removal in this petition is DENIED.